          Case 20-70115-hdh11 Doc 2 Filed 04/06/20                                  Entered 04/06/20 11:24:37                           Page 1 of 1


 Fill in this information to identify the case:
 Debtor name              Bowie Real Estate Holdings, LP

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                                      Check if this is an
 (if known)                                                                                                                                       amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                                                   12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also,
do


 Name of creditor and               Name, telephone            Nature of the claim Indicate if             Amount of unsecured claim
 complete mailing                   number, and email          (for example,            claim is           If the claim is fully unsecured, fill in
 address, including                 address of                 trade                    contingent,        only
 zip                                creditor                   debts, bank              unliquidated,      unsecured claim amount. If claim is
 code                               contact                    loans,                   or disputed        partially
                                                               professional                                secured, fill in total claim amount and
                                                               services, and
                                                                                                           Total                Deduction             Unsecured
                                                               government
                                                                                                           claim, if            for value             claim
                                                               contracts)
                                                                                                           partially            of
                                                                                                           secured              collateral
                                                                                                                                or setoff

1      Hashmi Law Group                                        Legal Services                                                                          $300,000.00
       4851 LBJ Fwy, Suite
       150
       Dallas, TX 75244




2      Hitachi Capital                                         Debt                                                                                     $26,207.00
       America Corp.
       7808 Creekridge
       Circle
       Edina, NM 55439


3      US Premium Finance                                      Debt                                                                                       $7,313.82
       280 Technology Pkwy,
       Ste 200
       Norcross, GA 30092




Official Form 204Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                    page 1
